Citation Nr: 1212766	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  05-31 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for sleep apnea, including as due to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Counsel



REMAND

The Veteran served on active duty from April 1967 to April 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Board remanded the Veteran's claim for additional development in March 2009, May 2010, and December 2010.

A review of the claims file reveals that a remand is once again necessary before a decision on the merits of the claim can be reached.  

The Veteran claims service connection for sleep apnea on a direct and secondary basis.  He alleges that his sleep apnea is due to nasal difficulties as a result of a dacryocystorhinostomy performed during service or in the alternative that sleep apnea is secondary to service-connected diabetes mellitus with hypertension and/or posttraumatic stress disorder (PTSD).  

The Board remanded the Veteran's claim in December 2010 in order to obtain an addendum medical opinion as to whether the Veteran's sleep apnea was aggravated by his service-connected diabetes mellitus or hypertension.  This opinion was obtained in January 2011.  

The Board also requested that the Veteran be scheduled for a VA examination in order to determine whether his sleep apnea was caused or aggravated by his service-connected PTSD.  Although an opinion was obtained in March 2011 from the examiner who conducted a VA examination in June 2010, a VA examination was not conducted in conjunction with the opinion as requested.

A remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a duty to ensure compliance with the terms of the remand.  If the Board proceeds with final disposition of an appeal, and the remand orders have not been satisfied, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Consequently, a VA examination is necessary in order to determine whether the Veteran's sleep apnea was caused or aggravated by his service-connected PTSD.  The Veteran's representative has argued that a VA examination with a mental health professional should be scheduled in order to determine whether the Veteran's sleep apnea was caused or aggravated by his service-connected PTSD.  

VA outpatient treatment records dated through September 2011 have been associated with the claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain any VA records dated after September 2011 should be made.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA outpatient treatment reports dated since September 2011.  Any other records identified by the Veteran should also be obtained if available.  

2.  Schedule the Veteran for a VA mental health examination with regard to the claim of service connection for sleep apnea as secondary to PTSD.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  All indicated tests should be accomplished.  The claims file and a copy of this remand should be reviewed by the examiner.  The examiner should obtain a detailed history of the Veteran's symptoms and complaints.  Thereafter, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that sleep apnea was caused by the Veteran's service- connected PTSD.  The examiner should also state whether it is at least as likely as not (50 percent probability or greater) that sleep apnea was aggravated beyond its natural progression by the Veteran's service-connected PTSD.  The examiner is requested to reconcile the medical opinions with the other opinions of record.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Then, readjudicate the claim on appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

